DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.
See MPEP § 2146 et seg. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eT D-info-l.jsp.
Claims 21-25, 28-30, 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,080,336. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are coextensive in scope of the claims of the patented parent application. Bothe claim a system for growing vegetation comprising a pole assembly, pole cup, grow pan.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,418,403 to Nuttman in view of Australian Patent AU 2013201927 to Sung et al.
Regarding Claim 21, Nuttman teaches a system for growing vegetation, the system comprising: (a) a pole assembly comprising: i) a pole (Nuttman Fig. 4 #39) comprising a top portion and a bottom portion and an inside and an outside: (ii) a pole cup (Nuttman Fig. 1 #30) operatively coupled to the pole (Nuttman coupled via Fig. 5 #40), wherein the pole cup comprises an upper tier and a lower tier, wherein the pole cup is configured to receive water adhering to and flowing away from the top portion and toward the bottom portion along the outside of the pole into the upper tier of the pole cup (Nuttmanand Fig. 1 #28 water is being directed downward and is on the outside of pole #39, merely claiming it is adhered to and on the outside of the pole does not exclude the water from being in another conduit attached to the outside of the pole) directs the water through the lower tier of the pole cup outside the pole (Nuttman #30 open top is upper tier and bottom is lower tier, tier merely means “level” and the claim does not structurally distinguish between the upper and lower tier, water directed out through #36) and (iii) a grow pan (Nuttman Fig. 1 #26) that receives water adjacent the pole and transfers the water away from the pole; and transfers the water toward the pole and (d) wherein flow of the water through the grow pan and the pole cup occurs outside of the pole.
Nuttman receives water adjacent to the pole, but is silent on comprising two or more channels within the grow pan: (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole; (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole.  However, Sung teaches the general knowledge of one of ordinary skill in the art that it is known to provide a grow pan (b) wherein a first channel of the two or more channels receives water adjacent the pole and transfers the water away from the pole (Sung first channel is traveling from #254 along #42 towards #415); (c) wherein a second channel of the two or more channels receives the water from the first channel and transfers the water toward the pole (Sung Fig. 4 second channel is water that travels along #413 towards the pole exiting at #416).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Nuttman with the teachings of Sung at the time of the invention for even sufficient distribution and control through the grow pan of water supply as taught by Sung.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Regarding Claim 34, Sung teaches the pole cup captures the water from an outer portion of the pole the located above the one or more pole cups (Nuttman #30, receives the water that entered the grow pan from the top and from outside of the pole, claim does not require direct receipt from the pole to the cup).

Claims 22, 23, 24, 25, 28, 29, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,418,403 to Nuttman in view of Australian Patent AU 2013201927 to Sung et al. as applied to claim 21 above, and further in view of U.S. Patent Pub. No. 2013/0145690 to Cannon.
Regarding Claim 22, Nuttman as modified teaches the water enters at the top of the pole (Nuttman #22) and teaches recirculation out from #38, i.e. pumping back up to #22), but is silent on an input pipeline operatively coupled adjacent to the bottom portion of the pole and wherein the water flows upwardly adjacent the pole to adjacent the top portion of the pole.  However, Cannon teaches the general knowledge of one of ordinary skill in the art that it is known to run the water up the central pole for discharge at the top (Cannon Fig. 2 #38).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nuttman with the teachings of Cannon at the time of the invention for a more attractive appearance and ergonomic harvesting as taught by Cannon.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  The modification is merely an obvious engineering design choice involving a mere shift in location of a known component performing the same intended function [In re Japikse, 181 F.2d 1019, 1023, 86 USPQ 70, 73 (CCPA 1950)] selected for a more self-contained, compact design.
Regarding Claim 23, Nuttman as modified teaches one or more tubes within the pole assembly that allow the water to flow upwardly within the pole assembly (Cannon #38).
Regarding Claim 24, Nuttman as modified teaches a return pipeline operatively coupled to the input pipeline or the pole assembly, wherein the water flows from the return pipeline to an aquaculture system or a hydroponic system (Nuttman #38, recirculation)
Regarding Claim 25, Nuttman teaches the pole assembly is one of one or more pole assemblies and the input pipeline is operatively coupled adjacent to the top portion of an uppermost pole assembly of the one or more pole assemblies, and wherein the system further comprises: a return pipeline operatively coupled to the bottom portion of a lowest pole assembly of the one or more pole assemblies, wherein the water flows from the return pipeline to an aquaculture system or a hydroponic system. (Nuttman is “capable of the claimed function and teaches recycling; Nuttman #38 and Fig. 4 indexing extensions; Cannon Fig. 7 #114).
Regarding Claims 28 and  30, Nuttman as modified teaches at least one of the plurality of hydroponic assemblies comprise: a grow pan (Sung #4), wherein the grow pan comprises a perimeter wall and receives the water from one of the one or more the pole assembly assemblies adjacent a first portion of the perimeter wall, transfers the water to adjacent a second portion of the perimeter wall, and thereafter transfers the water back to the pole assembly; one or more pole assemblies; and wherein the flow of the water through the grow pan allows the water to travel over seeds or roots of vegetation (Sung Fig. 4 water travels from the back wall of #4 from #254 towards outer wall #415 and then back towards the back wall).
Regarding Claim 29, Sung teaches at least one of the one or more hydroponic assemblies the system further comprises a tray (Sung page 11, lines 6-10, bucket or gutter satisfy the broad limitation of tray since applicant doesn’t claim the structural features of the tray and the structural relationship of the tray; the presence of the bucket or gutter satisfies “operatively coupled” since it collects the water from the grow pan) operatively coupled to the grow pan; Cannon Fig. 7 #130)

Claims 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,418,403 to Nuttman in view of Australian Patent AU 2013201927 to Sung et al. as applied to claim 21 above, and further in view of in view of U.S. Patent No. 5,252,108 to Banks.
Regarding Claims 32 and 33, Nuttman as modified teaches the claimed water flow pattern, but is silent on explicitly teaching the one or more channels comprise a channel created between a side rail and a side wall of the grow pan, wherein the channel runs from adjacent the outer wall and leads to adjacent the inner wall of the grow pan, such that the water flows along a base of the grow pan to adjacent the outer wall and back to the inner wall adjacent the one or more pole assemblies; one or more channels comprise a channel created between a side rail and a side wall of the grow pan, wherein the channel runs from adjacent the inner wall and leads to adjacent the outer wall of the grow pan, such that the water flows down the channel into a base of the grow pan adjacent the outer wall and back to the inner wall adjacent the one or more pole assemblies.
However, Banks teaches the general knowledge of one of ordinary sill in the art that when providing a grow pan it is Known to provide a side rail to create the channel (Banks Fig. 2 #55). It would have been obvious to one of ordinary skill in the art to further modify the teachings of Nuttman with the teachings of side rails of Banks at the time of the invention to help with flow and provide division as taught by Banks (Banks Col. 4 line 36-37). The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant's arguments filed 10 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 21-25, 28-30, 32-34 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Nuttman establishes the known vertical configuration of a grow pan and pole cup that receive water from an outside point along a central pole.  Nuttman as modified by Sung teaches the general knowledge of having the water flow through two channels in opposite directions to sufficiently distribute the water through the grow pan.  Nuttman as modified by Cannon teaches it is known to run the water line up the central pole to the top of the pole.  Merely shifting the location of the location of the tubing into the pole is an obvious engineering design choice for one of ordinary skill in the art.  The teachings of Nuttman as modified above satisfy the broad nature of the claims since the structural configuration and structural relationship of the grow pan, pole cup, and pole are not explicitly claimed.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



02 May 2022